Citation Nr: 0729174	
Decision Date: 09/17/07    Archive Date: 10/01/07

DOCKET NO.  03-35 137	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a respiratory 
disorder.

3.  Entitlement to service connection for headaches, as 
secondary to hypertension.

4.  Entitlement to service connection for sleep apnea, to 
include as secondary to a respiratory disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1989 to 
August 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision issued in 
November 2002 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.  In October 
2003, the veteran's claims file was transferred to the 
Jackson, Mississippi RO.

In August 2005, the appellant testified at a videoconference 
hearing before the undersigned Veterans Law Judge; a copy of 
this transcript is associated with the record.

In November 2005, the Board remanded the case for additional 
development and it is again before the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  There is no competent medical evidence showing the 
veteran's hypertension is related to service.
 
2.  There is no competent medical evidence showing the 
veteran's respiratory disorder is related to service.

3.  There is no competent medical evidence showing the 
veteran has headaches that are a result of, or proximately 
due to, a service-connected disability.

4.  There is no competent medical evidence showing the 
veteran has sleep apnea that is related to service or is a 
result of, or proximately due to, a service-connected 
disability.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in, or aggravated by, 
active military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2006).   
 
2.  A respiratory disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303 (2006).   

3.  Headaches are not proximately due to, or aggravated, by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2006);; 38 C.F.R. §§ 
3.102, 3.159, 3.310(a) (2006).

4.  Sleep apnea was not incurred in, or aggravated by, active 
military service, nor proximately due to, or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303, 3.310 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS`

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
August 2002 and February 2006 letters satisfied the four 
elements delineated in Pelegrini, supra.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with this 
notice.  However, in light of the Board's determination that 
the criteria for service connection have not been met, no 
effective date or disability rating will be assigned, so 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess, supra in deciding these issues.  

Neither the veteran nor his representative has alleged any 
prejudice with respect to the timing of any notification, nor 
has any been shown.  The Board finds that the purpose behind 
these notice requirements has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  

Service medical records, VA medical records, the veteran's 
hearing testimony and lay statements have been associated 
with the record.  The veteran testified that he had received 
relevant treatment at a private hospital.  Pursuant to the 
November 2005 Remand, the veteran was provided with a release 
form to complete and return to give VA permission to obtain 
these records; however, as he did not return this form, VA 
has not been able to obtain these records.  VA has obtained, 
or made reasonable efforts to obtain, all evidence which 
might be relevant to the appellant's claim and VA has 
satisfied, to the extent possible, the duty to assist.  The 
Board is not aware of the existence of additional relevant 
evidence in connection with the appellant's claim.  

Regarding the issues of service connection on a secondary 
basis, because the underlying claims for service connection 
for hypertension and a respiratory disorder are denied, the 
Court has held that, in such cases where the law is 
dispositive, the claim must be denied due to a lack of legal 
merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). A 
review of the VA's duty to notify and assist is not necessary 
regarding the secondary service connection claims because 
there is no legal basis for the claims.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 
Vet. App. 129 (2002); see also VAOPGCPREC 5-2004.

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

Service Connection

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).  In order to prevail 
in a claim for service connection there must be medical 
evidence of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

There are specific chronic diseases, including 
cardiovascular-renal disease (including hypertension), which 
are subject to presumptive service connection if manifested 
to a degree of 10 percent or more within one year of service 
separation.  38 C.F.R. §§ 3.307, 3.309(e).  No conditions 
other than these listed under 38 C.F.R. § 3.309 will be 
considered chronic.  38 C.F.R. § 3.307(a).  

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.

Service connection - hypertension

The veteran contends that he has hypertension which began 
during service and should be service-connected.  

Service medical records do not reflect a diagnosis of 
hypertension.  There is no evidence of treatment for or a 
diagnosis of hypertension in service. 

The first post-service medical record which indicates a 
diagnosis of hypertension is a VA medical record in November 
2003, 10 years after he left service.  VA medical records 
indicate that the veteran is receiving ongoing treatment for 
hypertension.  None of the VA examiners have linked the 
veteran's hypertension to his time in service.

A March 2007 VA examination report shows that the veteran was 
diagnosed with essential hypertension.  The examiner observed 
that there was no record of hypertension in service or within 
one year of discharge.  He opined that the veteran's 
hypertension did not develop while he was on active duty.
 
Based on the above, there is no competent medical evidence 
that supports the appellant's contention of an etiological 
relationship between his hypertension and active service.  As 
noted above, hypertension is considered a chronic disease 
which can be service-connected if manifested to a degree of 
10 percent or more within one year of service separation.  
There are no medical records in the claims file that indicate 
the veteran was diagnosed with hypertension within a year of 
service.  On the occasion of the aforementioned hearing, the 
veteran testified that he sought treatment for, but was not 
diagnosed with, hypertension "almost two years" after 
leaving service; however this is beyond the presumptive 
period for service connection for hypertension.  Thus, the 
preponderance of the medical evidence is against service 
connection for hypertension; hence, the doctrine of 
reasonable doubt is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Accordingly, the service-connection 
claim for hypertension is denied.  

Service connection - respiratory disorder

The veteran contends that he has a respiratory disorder which 
is related to service and should be service-connected.  

Service medical records reflect that the veteran was treated 
for chest pains in December 1989 which he reported had been 
occurring for one week.  He had no irregular pulse or 
shortness of breath at rest, no pain on cough or deep breath, 
no dyspnea on exertion and no diaphoresis.  He reported 
having burning with food.  The assessment was reflux by 
history, and he was given Maalox.  In January 1990, the 
veteran was treated for a cough and upper respiratory 
infection.  His lungs were clear to auscultation and he had 
no thick mucus with his cough.  He was instructed to force 
fluids and return to the clinic if symptoms persisted.  

The first post-service medical record reflecting a 
respiratory problem is from July 2002, when the veteran 
reported to a VA physician that he had shortness of breath at 
night when laying down trying to sleep and a cough with light 
yellow sputum in the morning, but he denied any hemoptysis or 
pleuritic chest pain.  There was no orthopnea, but he did 
have paroxysmal nocturnal dyspnea.  The examiner felt that 
this was what was effecting his sleep.  VA medical records 
indicate the veteran received ongoing treatment for shortness 
of breath, including using a respiratory inhaler.

At his March 2007 VA examination, the veteran reported that 
he smoked one third of a pack of cigarettes each day and had 
done so for sixteen years, and that he had a slight cough in 
the mornings, which produced about a third of a cup of light 
green sputa.  He also reported that he had mild shortness of 
breath over exertion such as running or climbing stairs, but 
could walk on level ground at his own pace without having any 
difficulty.  He was able to work construction, which required 
lifting and climbing without major difficulty.  He reported 
that the symptoms had developed over the previous one to two 
years, that he had pneumonia when he was a teenager but was 
treated as an outpatient and had no related sequelae, and had 
no history of asthma or tuberculosis.  The examiner opined 
that the veteran's mild shortness of breath on exertion and 
the mild early morning cough, at least as likely as not, was 
related to the veteran's smoking history.  The examiner 
observed that there was no evidence of restrictive disease on 
pulmonary function testing.  The examiner opined that the 
veteran had mild chronic obstructive pulmonary disease (COPD) 
consistent with his smoking history, and that there was no 
evidence in the claims file to support that his mild COPD had 
its onset in service.  

Based on the above, there is no competent medical evidence 
that supports the appellant's contention of an etiological 
relationship between his current respiratory disorder, mild 
COPD, and active service.  The examiner related the disorder 
to his smoking rather than the onset being in service.  In 
the absence of in-service treatment and competent medical 
evidence linking a disorder to service, additional 
development is not warranted.  See Wells, supra.  Thus, the 
preponderance of the medical evidence is against service 
connection for a respiratory condition, and the reasonable 
doubt doctrine is not for application.  Gilbert, supra.  
Accordingly, the service-connection claim for a respiratory 
condition is denied.  

Service connection - headaches

The veteran contends that he has headaches which are cause by 
and proximately due to his hypertension.
 
Service medical records do not reflect treatment for 
headaches or a diagnosis of chronic headaches or a disorder 
manifested by headaches.  A March 2007 VA examiner indicated 
that, based on the veteran's history he met the criteria for 
neither migraine or tension headaches and that the blood 
pressures recorded over the previous four years were of 
insufficient magnitude for the headaches to be caused by 
hypertension.  

In addition, since service connection for hypertension has 
been denied, service connection for any disability secondary 
to hypertension must thus be denied as a matter of law.  38 
C.F.R. § 3.310 (2006); see e.g., Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

Service connection -sleep apnea, to include as secondary to a 
respiratory disorder

Service medical records do not reflect treatment for or 
diagnosis of sleep apnea.  

The first post-service medical record which indicates 
complaints of a sleep problems is in a July 2002 VA medical 
record when the veteran reported that he had sleep 
disturbances which woke him frequently during the night.  It 
appears from the record that the veteran was diagnosed with 
sleep apnea in September 2006; however this same record 
recommends that the veteran undergo sleep study.  A March 
2007 VA examiner observed that the veteran had undergone a 
sleep laboratory analysis in January 2007 and had not been 
found to have any evidence of sleep apnea.  He noted that the 
pulmonary specialist did not recommend any further evaluation 
concerning sleep apnea. 

Based on the above, there is no competent medical evidence 
that supports a diagnosis of sleep apnea.  No service medical 
records showed treatment for sleep apea during active duty, 
and the March 2007 examiner did not diagnose the veteran with 
sleep apnea.  As noted above, medical evidence is required to 
prove the existence of a current disability and to fulfill 
the nexus requirement.  Grottveit, supra.  In the absence of 
in-service treatment and competent medical evidence linking a 
disorder to service, additional development is not warranted.  
See Wells, supra.  Thus, the preponderance of the medical 
evidence is against service connection for sleep apnea.  
Accordingly, the service-connection claim for sleep apnea is 
denied.  

At the time of his hearing on appeal, the veteran indicated 
that his sleep apnea was due to a respiratory disorder which 
began in service.  Even if the veteran was diagnosed with 
sleep apnea, however, since service connection for a 
respiratory disorder has been denied, service connection for 
any disability secondary to a respiratory disorder must thus 
be denied as a matter of law.  38 C.F.R. § 3.310 (2006); see 
e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The veteran has claimed that these conditions are each 
related to service or to a service-connected disability.  In 
terms of the veteran's own statements, he, as a layperson, 
with no apparent medical expertise or training, is not 
competent to comment on the presence or etiology of a medical 
disorder.  Rather, medical evidence is needed to that effect.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Since the 
preponderance of the evidence is against each of these 
claims, the benefit of the doubt doctrine is not for 
application.  See Gilbert, supra.





ORDER

Service connection for hypertension is denied.

Service connection for a respiratory disorder is denied.

Service connection for headaches, to include as secondary to 
hypertension, is denied.

Service connection for sleep apnea is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


